Citation Nr: 0944172	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  04-38 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cancer of the 
larynx.

2.  Entitlement to service connection for periodontal 
disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel






INTRODUCTION


The Veteran served on active duty from November 1954 to 
November 1957.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2003 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO).

The Board previously remanded these claims in July 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is currently seeking service connection for 
cancer of the larynx, which he maintains is secondary to 
radiation exposure while in service.  As a result of the 
Board's July 2007 remand, the AMC/RO undertook the necessary 
efforts to assist the Veteran substantiate his claim under 
this theory of entitlement; however, the evidence of record 
fails to provide sufficient support for this theory.  
Nevertheless, a service treatment record from July 1955 
documents the removal of a papilloma from the Veteran's left 
tonsil while in service, his September 1957 separation 
examination also notes in-service throat surgery, and an 
October 2003 VA surgery report documents the Veteran's total 
laryngectomy.  Although the evidence of record does not 
currently support the Veteran's theory of entitlement to 
service connection for larynx cancer secondary to exposure to 
radiation in service, the evidence of record is sufficient to 
trigger VA's duty to provide the Veteran an examination to 
assist him in possibly supporting his claim on a direct 
basis.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(recognizing that 38 C.F.R. § 3.159(c)(4) presents a low 
threshold for the requirement that evidence indicates that 
the claimed disability may be associated with in-service 
injuries for the purposes of a VA examination).  Therefore, 
the Veteran should be scheduled for an appropriate VA 
examination.  

With respect to the remaining issue of entitlement to service 
connection for periodontal disease, the Board's remand in 
July 2007 determined that an October 2004 substantive appeal 
served as a notice of disagreement with the December 2003 
rating decision's denial of this claim, and therefore 
directed the AMC/RO to issue a statement of the case (SOC) as 
to this matter.  Manlincon v. West, 12 Vet. App. 238 (1999).  
In this regard, the Board specifically directed the AMC/RO to 
consider the issue of whether the criteria for service 
connection for periodontal disease due to radiation exposure 
were met, and that if the benefits sought could not be 
granted, the AMC/RO was to issue a SOC in accordance with 
applicable law and regulations.  The Veteran was to also be 
informed of the period of time within which he must file a 
substantive appeal to perfect his appeal to the Board 
concerning this issue.  The Veteran was further advised that 
if a timely appeal was not filed, the claim was not to be 
certified to the Board.  

Instead, the AMC/RO issued a supplemental statement of the 
case (SSOS), which did not inform the Veteran of his 
appellate rights as noted above.  Therefore, the Board finds 
that it has no alternative but to remand this issue so that 
the Veteran can be provided with a SOC which informs him of 
the period of time within which he must file a substantive 
appeal to perfect his appeal of this issue to the Board.  
Stegall v. West, 11 Vet. App. 268 (1998).  Once again, it 
should be noted that this issue is to be returned to the 
Board after issuance of the SOC only if perfected by the 
filing of a timely substantive appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA examination to determine the etiology 
of any current larynx cancer, or larynx 
cancer residuals.  The claims folder 
should be made available to and reviewed 
by the examiner before the examination.  
The examiner should record the full 
history of the disorder, including the 
Veteran's own account of the etiology of 
his disability, and specifically state 
whether it is at least as likely as not 
(50 percent probability or greater) that 
any currently larynx cancer, or larynx 
cancer residuals are related to service.  
The examiner should specifically comment 
on whether there is any relation between 
the July 1955 in-service extraction of a 
papilloma from the Veteran's left tonsil 
and any larynx cancer diagnosis, or 
current larynx cancer residuals.  The 
examiner should provide the reasons and 
basis for all opinions given.

2.  The RO/AMC should thereafter review 
the additional evidence that has been 
obtained and determine whether the claim 
for service connection for cancer of the 
larynx may now be granted.  If any of the 
benefits sought on appeal with respect to 
this claim remain denied, the Veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

3.  The RO/AMC should also consider the 
issue of whether the criteria for service 
connection for periodontal disease due to 
radiation exposure have been met, and if 
the benefits sought cannot be granted, the 
RO/AMC should issue a statement of the 
case in accordance with applicable law and 
regulations.  The Veteran should be 
informed of the period of time within 
which he must file a substantive appeal in 
order to perfect his appeal to the Board 
concerning this issue.  If a timely 
substantive appeal is not filed, the claim 
should not be certified to the Board.  If 
so, subject to current appellate 
procedures, the case should be returned to 
the Board for further appellate 
consideration, if appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


